[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 01-1625

                       SOLOMON UPSHAW,

                    Plaintiff, Appellant,

                              v.

                    MORGAN JAMES, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.



     Solomon Upshaw on brief pro se.
     James B. Farmer, United States Attorney, Cynthia W. Lie,
Assistant U.S. Attorney, and Maite A. Parsi, Assistant Attorney
General, on Motion for Summary Disposition for appellees.




                      November 30, 2001
          Per Curiam.     After due consideration of the briefs

and   record   on   appeal,   we   affirm   substantially   for   the

reasons stated by the district court.         The appellant failed

to state any claim cognizable by the federal court.

          Affirmed.     Loc. R. 27(c).